Title: From George Washington to Alexander Hamilton, 16 April 1794
From: Washington, George
To: Hamilton, Alexander


          
            [Philadelphia, 16 April 1794]
          
          Having thought fit to appoint Nathaniel Cabot Higginson, of the City of Philadelphia,
            attorney at law, as an Agent on behalf of the United States, to proceed to the british
            West India Islands for certain purposes relating to the Ships or vessels of the United
            States, which have been, or may be seized & sent into the ports of any of those
            Islands by british cruisers, since the commencement of the present war between great
            britain & France:
          I do hereby direct you to cause to be advanced to the said Nathaniel Cabot Higginson,
            Five thousand dollars, out of the fund of ten thousand dollars, appropriated for
            defraying the contingent charges of Government, on account of his compensation &
            expenses as Agent, and the expenses of his said agency, for which he is to be held
              accountable.
          Given under my hand the 16 day of April 1794.
          
            Geo: Washington.
          
        